--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
June ___, 2013, between Anavex Life Sciences Corp., a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Purchasers are purchasing from the Company, severally and not
jointly with the other Purchasers, up to an aggregate of $2,000,000 in value of
Units (each, a “Unit”; the Units may also be hereinafter referred to as the
“Securities”), each consisting of (i) one share of common stock par value $0.001
per share (the “Common Stock”) at a purchase price of $0.40. and (ii) a warrant
to purchase (“Warrants”) one share of the Company’s Common Stock, at a purchase
price per Unit of $0.75. The amount of Units to be sold does not include up to
an additional $1,800,000 of Units that may be sold to existing holders of debt
and accounts payable of the Company, which holders may agree to exchange such
debt or account payable on the same terms and conditions as the Units being sold
hereunder.

          WHEREAS, it is intended that the purchase of the securities be
consummated pursuant to Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and the provisions of Rule 506 promulgated thereunder or
Rule 903 of Regulation S promulgated under the Securities Act;

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

          1.1      Definitions. The following terms have the meanings set forth
in this Section 1.1:

           “Closing” means the closing of the purchase and sale of the
Securities pursuant to Section 2.1.

          “Closing Date” means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the
Securities, in each case, have been satisfied or waived.

          “Common Stock” means the common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

          “Company Counsel” means legal counsel of Company represented by Clark
Wilson LLP, 800-885 West Georgia Street Vancouver, BC V6C 3H1

--------------------------------------------------------------------------------

           “Escrow Agreement” means the escrow agreement entered into prior to
the date hereof, by and among the Company and the Escrow Agent in substantially
the form of Exhibit C attached hereto pursuant to which the Purchasers, shall
deposit Subscription Amounts with the Escrow Agent to be applied to the
transactions contemplated hereunder.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

           “Liens” means a lien, charge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

           “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

          “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Purchasers, in the
form of Exhibit B attached hereto.

          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Shares by each Purchaser as provided for in the Registration
Rights Agreement.

          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(g) .

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(f) .

          “Securities” means the Shares, the Warrants and the Warrant Shares.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

           “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.

          “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

2

--------------------------------------------------------------------------------

          “Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for the Units purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

           “Trading Day” means a day on which the principal Trading Market is
open for trading.

          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE Alternext, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing).

          “Transaction Documents” means this Agreement, the Warrants, the
Registration Rights Agreement, the Escrow Agreement, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

          “Transfer Agent” means Nevada Agency & Transfer Company, the current
transfer agent of the Company, with a mailing address of 50 West Liberty Street,
Suite 880, Reno Nevada 89501, and any successor transfer agent of the Company.

           “Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof, which Warrants shall be exercisable at $0.75 per share and have a term
of exercise equal to five years from the initial date of exercise, in the form
of Exhibit A attached hereto.

          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE

          2.1      Closing. On the Closing Date, upon the terms and subject to
the conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of $2,000,000 in value of Units. Each Purchaser shall deliver to the
Escrow Agent via wire transfer equal to such Purchaser’s Subscription Amount as
set forth on the signature page hereto executed by such Purchaser and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing. Upon satisfaction of the conditions set forth in
Sections 2.2, the Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree and the Subscription Amount
shall be released from Escrow to the account of the Company in accordance with
the terms of the Escrow Agreement.

3

--------------------------------------------------------------------------------

          2.2      Deliveries.

          (a)      On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

          (i)      this Agreement duly executed by the Company;

          (ii)      a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing a number of Shares, as set forth on the signature page hereto,
registered in the name of such Purchaser;

          (iii)      a Warrant registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to 100% of such
Purchaser’s Shares, with an exercise price equal to $0.75, subject to adjustment
therein (such Warrant certificate may be delivered within five Trading Days of
the Closing Date); and

          (vi)      the Registration Rights Agreement duly executed by the
Company;

          (vii)      the Escrow Agreement, duly executed by the Company;

          (b)      In addition to the forgoing, the Purchaser’s obligation to
purchase the Units on a Closing Date at which such purchase is to be consummated
is subject to the fulfillment on or prior to such Closing Date of the following
conditions, which conditions may be waived at the option of each Purchaser to
the extent permitted by law:

          (a)      Representations and Warranties. The representations and
warranties made by the Company shall be true and correct at all times prior to
and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.

4

--------------------------------------------------------------------------------

          (b)      Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by the Company on or prior to the date of such
Closing Date shall have been performed or complied with in all material
respects.

          (c)      No Legal Order Pending. There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.

          (d)      No Law Prohibiting or Restricting Such Sale. There shall not
be in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

          (e)      Required Consents. The Company shall have obtained any and
all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Securities and the
consummation of the other transactions contemplated by the Offering Materials,
all of which shall be in full force and effect.

          (f)      Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
could have or result in a Material Adverse Effect.

          (g)      Blue Sky. The Company shall have completed any necessary
qualification for the Securities and the Shares under applicable Blue Sky laws.

          (h)      Legal Opinion. The Company’s corporate counsel shall have
delivered a legal opinion addressed to the Subscribers in a form reasonably
acceptable to the Placement Agent.

          (c)      On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

          (i)      this Agreement duly executed by such Purchaser;

          (ii)      such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company;

          (iv)      the Registration Rights Agreement, duly executed by such
Purchaser;

          (v)      the Escrow Agreement, duly executed by such Purchaser; and

          (vi)      the Purchaser Questionnaires in the form on Annex A and
Annex B attached hereto.

5

--------------------------------------------------------------------------------

ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS

          3.1      Representations and Warranties of the Company. In order to
induce the Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, the Company represents and warrants to the
Purchaser as follows:

          (a)      Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
is qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a Material Adverse Effect. Each
of the Company’s subsidiaries (the “Subsidiaries”) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and is qualified to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect. The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, the
Transaction Documents and to carry on its business as now conducted. Neither the
Company, nor any of its Subsidiaries is in violation of any of the provisions of
their respective articles of incorporation, bylaws or other organizational or
charter documents, including, but not limited to the Charter Documents (as
defined below). Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not result in a direct
and/or indirect (i) Material Adverse Effect on the legality, validity or
enforceability of any of the Securities and/or this Agreement, (ii) Material
Adverse Effect on the results of operations, assets, business, condition
(financial and other) or prospects of the Company and its Subsidiaries, taken as
a whole, or (iii) Material Adverse Effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under this Agreement

          (b)      Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Company’s Board of Directors or the Company’s stockholders in
connection therewith other than in connection with the Required Approvals. Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

6

--------------------------------------------------------------------------------

          (c)      No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

          (d)      Issuance of the Securities. The Shares are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents. The Warrant Shares, when issued in accordance with the
terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.

          (e)      Capitalization. The Company is authorized to issue
150,000,000 shares of common stock, par value $0.001, of which 30,240,687 shares
are outstanding as of the date hereof. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except for 3,072,847
warrants and 770,000 options outstanding as of the date hereof and except as a
result of the purchase and sale of the Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of common stock.
The issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company's capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company's stockholders

7

--------------------------------------------------------------------------------

          (f)      Absence of Litigation. There is no action, suit, claim, or
proceeding, or, to the Company's knowledge, inquiry or investigation, before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the Company, threatened against or
affecting the Company that could, individually or in the aggregate, have a
Material Adverse Effect. There is no action, suit, claim, proceeding, inquiry or
investigation by the Company pending or which the Company intends to initiate.
The foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (for which there is any basis
known to the Company) involving the prior employment of any of the Company’s
employees, their services provided in connection with the Company’s business, or
any information or techniques allegedly proprietary to any of their former
employers, or the employees’ obligations under any agreements with prior
employers.

          (g)      Title to Properties and Assets; Liens, Etc. The Company and
its Subsidiaries have good and marketable title to its properties and assets,
including the properties and assets reflected in the most recent balance sheet
included in the Company’s financial statements, and good title to its leasehold
estates, in each case subject to no mortgages, pledges, liens, claims, charges,
encumbrances or other restrictions (collectively, “Encumbrances”), other than
(a) those resulting from taxes which have not yet become delinquent; and (b)
Encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (c)
those that have otherwise arisen in the ordinary course of business, none of
which are material. The Company is in compliance with all material terms of each
lease to which it is a party or is otherwise bound.

8

--------------------------------------------------------------------------------

          (h)      Intellectual Property. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any person. To the knowledge of the Company, except as set forth in
the SEC Reports, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect

          (i)      SEC Reports; Financial Statements. The Company has made
available to Purchaser true and complete copies of all reports or registration
statements the Company has filed with the SEC under the Securities Act and the
Exchange Act, for all periods subsequent to December 31, 2012, all in the form
so filed (collectively the “SEC Reports”). To the Company’s knowledge, the
Company has filed in a timely manner all documents that the Company was required
to file under the Exchange Act during the 12 months preceding the date of this
Agreement. To the Company’s knowledge, as of their respective filing dates, the
SEC Reports complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and none of the SEC Reports
filed under the Exchange Act contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances in which they
were made, not misleading, except to the extent corrected by a subsequently
filed document with the SEC. To the Company’s knowledge, none of the SEC Reports
filed under the Securities Act contained an untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading at the time such SEC Reports became
effective under the Securities Act. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the footnotes thereto, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

9

--------------------------------------------------------------------------------

          (j)      Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to generally accepted accounting principles or
required to be disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting or the identity of its auditors, and (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock. The Company does not have
pending before the SEC any request for confidential treatment of information.

          (k)      Transactions with Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

          (l)      Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filing with the Commission pursuant to the Registration
Rights Agreement, (ii) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Shares, and the listing of the
Shares for trading thereon in the time and manner required thereby, (iii) the
filing with the Commission of the Registration Statement, and (iv) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).

          (m)      Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

10

--------------------------------------------------------------------------------

          (n)      No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
Purchasers” within the meaning of Rule 501 under the Securities Act.

          (o)      Acknowledgment Regarding Purchasers’ Purchase of Securities.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

          (p)      The Company will indemnify and hold Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
affiliates, by any stockholder of the Company who is not an affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Offering Materials (unless such action is based upon a breach of such Purchaser
Party’s representations, warranties or covenants under the Transaction Documents
or any agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company's prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party's breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or are
incurred. The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Purchaser Party against the Company or
others and any liabilities the Company may be subject to pursuant to law.

11

--------------------------------------------------------------------------------

          3.2      Brokers. Except for R.F. Lafferty & Co, Inc. and as set forth
on Schedule 3.2,, no person is entitled to any fees payable by the Company as a
result of the transactions contemplated by this Agreement. Furthermore, it is
expected that Christopher U. Missling, PhD, an employee of RF Lafferty & Co,
Inc., will become the Chief Executive Officer, President and a Director of the
Company after the Closing.

          3.3      Representations and Warranties of the Purchasers. Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows
(unless as of a specific date therein):

          (a)      Organization; Authority. Such Purchaser is either an
individual or an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

12

--------------------------------------------------------------------------------

          (b)      Own Account. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Purchaser’s right to
sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

          (c)      Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited Purchaser” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. The Purchaser qualifies for an exemption from prospectus
requirements pursuant to Canadian NI 46-106 and has completed and signed Annex B
attached hereto. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Notwithstanding the
foregoing, if the Purchaser is a Non-U.S. Person (a “Reg S Person”), such
Purchaser hereby represents that the representations contained in paragraphs (1)
through (7) of this Section 3.2(c) are true and correct with respect to such
Purchaser:

          (1)      (i) the issuance and sale to such Reg S Person of the Units
is intended to be exempt from the registration requirements of the Securities
Act, pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,”
as such term is defined in Regulation S, and is not acquiring the Units for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the Units
has not taken place, and is not taking place, within the United States of
America or its territories or possessions. Such Reg S Person acknowledges that
the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.

13

--------------------------------------------------------------------------------

          (2)      Such Reg S Person acknowledges and agrees that, pursuant to
the provisions of Regulation S, the Units cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of one
year from and after the Closing Date, unless such Units are registered for sale
in the United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available. Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units.

          (3)      Such Reg S Person consents to the placement of a legend on
any certificate, note or other document evidencing the Securities and
understands that the Company shall be required to refuse to register any
transfer of securities not made in accordance with applicable U.S. securities
laws.

          (4)      Such Reg S Person is not a “distributor” of securities, as
that term is defined in Regulation S, nor a dealer in securities.

          (5)      Such Reg S Person understands that the Units have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer. The Units are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.

          (6)      Such Reg S Person acknowledges that the Securities may only
be sold offshore in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available. In connection with any resale of the Securities
pursuant to Regulation S, the Company will not register a transfer not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or in accordance with another exemption from the
Securities Act.

          (7)      Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 3(s) (1)-(7) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Units

          (d)      Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

          (e)      General Solicitation. Such Purchaser is not, to its
knowledge, purchasing the Securities as a result of any advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or, to such Purchaser's knowledge, any other general
solicitation or general advertisement.

14

--------------------------------------------------------------------------------

          (f)      Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1      Transfer Restrictions.

          (a)      The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the Company, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act. As
a condition of transfer, any such transferee shall agree in writing to be bound
by the terms of this Agreement and the Registration Rights Agreement and shall
have the rights and obligations of a Purchaser under this Agreement and the
Registration Rights Agreement.

          (b)      The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in
substantially the following form:

For U.S. Persons:

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE, IF APPLICABLE, HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY UNLESS SOLD OR TRANSFERRED TO A "QUALIFIED
INSTITUTIONAL BUYER" WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT OR
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. THIS SECURITY AND
THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

15

--------------------------------------------------------------------------------

For Non-U.S. Persons

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933 ACT.
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.

For Canadian Persons

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.

          (c)      Each Purchaser, severally and not jointly with the other
Purchasers, covenants and agrees that such Purchaser will sell any Securities
only pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and if Securities are sold pursuant to a Registration Statement, they
will be sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company's reliance upon this understanding. Investor acknowledges that the
Company is a reporting issuer in Canada, and under Canadian Multilateral
Instrument 51-105 ("MI 51-105"), the securities of the Company may not be resold
in Canada unless the resale conditions of MI 51-105 are met, including the
placement of a MI 51-105 legend on the securities. Each non-Canadian Purchaser
agrees not to resell the securities of the Company from or into Canada and
instructs the Company not to place an MI 51-105 legend on the securities issued
to the Investor.

16

--------------------------------------------------------------------------------

          4.2      Use of Proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder for debt payment, working capital and
general corporate purposes.

          4.3      Equal Treatment of Purchasers. No consideration (including
any modification of any Transaction Document) shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to the Purchaser by the
Company and negotiated separately by the Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

ARTICLE V.
MISCELLANEOUS

          5.1      Termination. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before June 30, 2013.

          5.2      Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

          5.3      Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

17

--------------------------------------------------------------------------------

          5.4      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

          5.5      Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
75% in interest of the Securities purchased hereunder or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

          5.6      Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

          5.7      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger). Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”

          5.8      No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

          5.9      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys'
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

18

--------------------------------------------------------------------------------

          5.10      Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Securities.

          5.11      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

          5.12      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

          5.13      Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

19

--------------------------------------------------------------------------------

          5.14      Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

          5.15      Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.

          5.16      Construction. The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

          5.17      WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN
ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

20

--------------------------------------------------------------------------------

(Signature Pages Follow)

 

 

 

 

21

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Anavex Life Sciences Corp. Address for Notice:   c/o RF Lafferty & Co, Inc.   80
Broad Street 26th Floor   New York, NY 10004

By: __________________________________________

       Name:

       Title:

With a copy to (which shall not constitute notice):

Clark Wilson LLP
Attention to Bernard Pinsky, Incorporated Partner
800-885 West Georgia Street
Vancouver, BC, V6C 3H1


And to:

RF Lafferty & Co, Inc.
Attention to Rob Hackel, CCO
80 Broad Street 26th Floor
New York, New York 10004


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

22

--------------------------------------------------------------------------------

            PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT

            IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

Name of Purchaser: ________________________________________________________


Signature of Authorized Signatory of Purchaser:
__________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Email Address of Authorized Signatory:
_____________________________________________


Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice of Purchaser:

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

Subscription Amount: _____________


Units: _________________________


 

EIN Number (if corporation):
SSN or SIN Number (if individual):

[SIGNATURE PAGES CONTINUE]

23

--------------------------------------------------------------------------------

CONFIDENTIAL PURCHASER QUESTIONNAIRE

Anavex Life Sciences Corp.

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF
SECURITIES FROM ANAVEX LIFE SCIENCES CORP.. (THE “COMPANY”).

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Securities Purchase Agreement
between the Company and the Purchaser signatory thereto (the “Purchase
Agreement”) dated as of June __, 2013.

US INVESTORS ARE REQUIRED TO FILL IN AND SIGN ANNEX A.

ALL INVESTORS ARE REQUIRED TO FILL IN AND SIGN ANNEX B.

Annex A

US PERSONS

         (1)      The undersigned represents and warrants that he, she or it
comes within at least one category marked below, and that for any category
marked, he, she or it has truthfully set forth, where applicable, the factual
basis or reason the undersigned comes within that category. The undersigned
agrees to furnish any additional information which the Company deems necessary
in order to verify the answers set forth below.

Category A ________

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, exclusive of the value of his or her primary residence.

    Category B ________

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

24

--------------------------------------------------------------------------------


Category C ________

The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.

    Category D ________

The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any insurance company as defined in Section
2(13) of the Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act; any Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited Purchasers (describe entity).

                Category E ________

The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940 (describe entity)

                Category F ________

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
(describe entity)

           

25

--------------------------------------------------------------------------------


Category G _______

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated Purchaser” as defined in Regulation 506(b)(2)(ii)
under the Act.

 

 

 

 

Category H _______

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited Purchasers” within one or more of the above categories.
If relying upon this Category alone, each equity owner must complete a separate
copy of this Purchaser Questionnaire. (describe entity)

 

 

 

 

 

 

 

 

Category I ________

The undersigned is a non-U.S. Person (a “Reg S Person”), and as such Reg S
Person, and hereby represents that the representations contained in paragraphs
(1) through (7) below are true and correct:

 

 

(1)          (i) the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) the undersigned is not a “U.S.
Person,” as such term is defined in Regulation S, and is not acquiring the Units
for the account or benefit of any U.S. Person; and (iii) the offer and sale of
the Units has not taken place, and is not taking place, within the United States
of America or its territories or possessions. Such Reg S Person acknowledges
that the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.

 

 

(2)          Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of one
year from and after the Closing Date, unless such Units are registered for sale
in the United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available. Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units.

 

 

(3)          Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the Securities and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.

26

--------------------------------------------------------------------------------

(4)          Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.

(5)          Such Reg S Person understands that the Units have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer. The Units are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.

(6)          Such Reg S Person acknowledges that the shares of Common Stock may
only be sold offshore in compliance with Regulation S or pursuant to an
effective registration statement under the Securities Act or another exemption
from such registration, if available. In connection with any resale of the
shares of Common Stock pursuant to Regulation S, the Company will not register a
transfer not made in accordance with Regulation S, pursuant to an effective
registration statement under the Securities Act or in accordance with another
exemption from the Securities Act.

(7)          Such Reg S Person makes the representations, declarations and
warranties as contained in the Purchase Agreement with the intent that the same
shall be relied upon by the Company in determining its suitability as a
purchaser of such Units.

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable Closing in the event that the representations and
warranties in this Purchaser Questionnaire shall cease to be true, accurate and
complete.

  (2)

Suitability (please answer each question)

          (a)

For an individual, please describe your current employment, including the
company by which you are employed and its principal business:

          (b)

For individuals, do you expect your current level of income to significantly
decrease in the foreseeable future?

YES ___________                                        NO ___________

  (c)

For trust, corporate, partnership and other institutional subscribers, do you
expect your total assets to significantly decrease in the foreseeable future?

27

--------------------------------------------------------------------------------

YES ___________                                        NO ___________

  (d)

For all subscribers, are you familiar with the risk aspects and the non-
liquidity of investments such as the Securities for which you seek to purchase?

YES ___________                                        NO ___________

  (e)

For all subscribers, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?

YES ___________                                        NO ___________

  (3)

Manner in which title is to be held: (circle one)

        (a)

Individual Ownership

  (b)

Community Property

  (c)

Joint Tenant with Right of Survivorship (both parties must sign)

  (d)

Partnership

  (e)

Tenants in Common

  (f)

Company

  (g)

Trust

  (h)

Other

          (4)

FINRA Affiliation.

       

Are you affiliated or associated with an FINRA member firm (please check one):

YES ___________                                        NO ___________

If Yes, please describe how you are affiliated/associated:

_________________________________________________________

_________________________________________________________

_________________________________________________________


*If subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

28

--------------------------------------------------------------------------------

The undersigned FINRA member firm acknowledges receipt of the notice required by
the FINRA Conduct Rules.

_________________________________
Name of FINRA Member Firm

By: ______________________________
             Authorized Officer

Date: ____________________________

(5) For Trust Subscribers

             A. Certain trusts generally may not qualify as accredited
Purchasers except under special circumstances. Therefore, if you intend to
purchase the shares of the Company’s stock in whole or in part through a trust,
please answer each of the following questions.

             Is the trustee of the trust a national or state bank that is acting
in its fiduciary capacity in making the investment on behalf of the trust?

Yes [   ]                                 No [   ]

             Does this investment in the Company exceed 10% of the trust assets?

Yes [   ]                                 No [   ]

             B. If the trust is a revocable trust, please complete Question 1
below. If the trust is an irrevocable trust, please complete Question 2 below.

  1.

REVOCABLE TRUSTS

       

Can the trust be amended or revoked at any time by its grantors:

Yes [   ]                                 No [   ]

If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):

Grantor Name: _________________________

29

--------------------------------------------------------------------------------

             Net worth of grantor (including spouse, if applicable), including
home, home furnishings and automobiles exceeds $1,000,000?

Yes [   ]                                 No [   ]

OR

             Income (exclusive of any income attributable to spouse) was in
excess of $200,000 for 2011 and 2012 and is reasonably expected to be in excess
of $200,000 for 2013?

Yes [   ]                                 No [   ]

OR

             Income (including income attributable to spouse) was in excess of
$300,000 for 2013 and 2012 and is reasonably expected to be in excess of
$300,000 for 2013?

Yes [   ]                                 No [   ]

2.

IRREVOCABLE TRUSTS

If the trust is an irrevocable trust, please answer the following questions:

Please provide the name of each trustee:

Trustee Name: ________________________________________

Trustee Name: ________________________________________

             Does the trust have assets greater than $5 million?

Yes [   ]                                 No [   ]

             Do you have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company?

Yes [   ]                                 No [   ]

             Indicate how often you invest in:

30

--------------------------------------------------------------------------------


  Marketable Securities                   Often [   ] Occasionally [   ] Seldom
[   ] Never [   ]             Restricted Securities                   Often [  
] Occasionally [   ] Seldom [   ] Never [   ]             Venture Capital
Companies                   Often [   ] Occasionally [   ] Seldom [   ] Never [ 
 ]

31

--------------------------------------------------------------------------------

Annex B

CANADIAN INVESTOR QUESTIONNAIRE

(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR,
NEW BRUNSWICK, NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND
SASKATCHEWAN)

TO: Anavex Life Sciences Corp. (the “Issuer”)     RE: Purchase of Units (the
“Units”) of the Issuer    

Capitalized terms used in this Questionnaire and not specifically defined have
the meaning ascribed to them in the Private Placement Subscription Agreement
between the Subscriber and the Issuer to which this Exhibit A is attached.

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Units as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “Subscriber”) of the Units, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

  (i)

is purchasing the Units as principal (or deemed principal under the terms of
National Instrument 45-106 - Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators (“NI 45-106”));

        (ii)

(A)     is resident in or is subject to the laws of one of the following (check
one):


  [   ] Alberta [   ] New Brunswick [   ] Prince Edward Island   [   ] British
Columbia [   ] Nova Scotia [   ] Quebec   [   ] Manitoba [   ] Ontario [   ]
Saskatchewan   [   ] Newfoundland and Labrador       [   ] United States:
                              _________________________________(List State of
Residence)  

or

  (B)

[   ] is resident in a country other than Canada or the United States; and


  (iii)

has not been provided with any offering memorandum in connection with the
purchase of the Units.

In connection with the purchase of the Units of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that:

32

--------------------------------------------------------------------------------


I.

ALL SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION

   

the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada; and

___________the Subscriber is an “accredited investor” within the meaning of NI
45-106, by virtue of satisfying the indicated criterion as set out in Appendix
“A” to this certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE
APPROPRIATE LINE IN APPENDIX “A” ATTACHED TO THIS CERTIFICATE).

OR

II.

SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION OTHER THAN ONTARIO OR SASKATCHEWAN SUBSCRIBERS


(a)

the Subscriber is (please initial or place a check-mark on the appropriate line
below):


  (i)

___________ a director, executive officer or control person of the Issuer, or of
an “affiliate” of the Issuer;

   

 

  (ii)

___________a spouse, parent, grandparent, brother, sister child or grandchild of
_________________________________(name of person) a director, executive officer
or control person of the Issuer, or of an affiliate of the Issuer;

   

 

  (iii)

___________a parent, grandparent, brother, sister, child or grandchild of the
spouse of _________________________________(name of person) a director,
executive officer or control person of the Issuer, or of an affiliate of the
Issuer;

   

 

  (iv)

___________a close personal friend (by reason of the fact that the Subscriber
has directly known such individual well enough and for a sufficient period of
time and in a sufficiently close relationship (where such relationship is direct
and extends beyond being a relative or a member of the same organization,
association or religious group or a client, customer or former client or
customer or being a close personal friend of a close personal friend of such
individual) to be in a position to assess the capabilities and the
trustworthiness of such individual) of _________________________________(name of
person), a director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer;

   

 

  (v)

___________a close business associate (by reason of the fact that the Subscriber
has had direct sufficient prior business dealings with such individual (where
such relationship is direct and extends beyond being a client, customer or
former client or customer or being a close business associate of a close
business associate of such individual) to be in a position to assess the
capabilities and trustworthiness of such individual) of
_________________________________(name of person), a director, executive officer
or control person of the Issuer, or of an affiliate of the Issuer;

   

 

  (vi)

___________a founder of the Issuer or a spouse, parent, grandparent, brother,
sister, child, grandchild, close personal friend (as described in subsection
II(a)(iv)) or close business associate (as described in subsection II(a)(v)) of
_________________________________(name of person), a founder of the Issuer;

   

 

  (vii)

___________a parent, grandparent, brother, sister, child or grandchild of the
spouse of _________________________________(name of person), a founder of the
Issuer;

   

 

  (viii)

___________a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections II(a)(i) to II(a)(vii) above; or

33

--------------------------------------------------------------------------------


  (ix)

___________a trust or estate of which all of the beneficiaries or a majority of
the trustees or executors are persons or companies described in subsections
II(a)(i) to II(a)(viii) above.

OR

III.

SASKATCHEWAN SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS
ASSOCIATES - SASKATCHEWAN” EXEMPTION


(a)

the Subscriber is resident in the Province of Saskatchewan or is subject to the
securities laws of the Province of Saskatchewan;

   

the Subscriber has provided the Issuer with a signed risk acknowledgment form
(to be provided by the Issuer on request); and

   

the Subscriber is (please initial or place a check-mark on the appropriate line
below):


  (i)

___________a close personal friend (as described in subsection II(a)(iv) above)
of _________________________________(name of person), a director, executive
officer or control person of the Issuer, or of an affiliate of the Issuer;

   

 

  (ii)

___________a close business associate (as described in subsection II(a)(v)
above) of _________________________________(name of person), a director,
executive officer or control person of the Issuer, or of an affiliate of the
Issuer;

   

 

  (iii)

___________a close personal friend (as described in subsection II(a)(iv) above)
or close business associate (as described in subsection II(a)(v) above) of
_________________________________(name of person), a founder of the Issuer;

   

 

  (iv)

___________a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections II(a)(i) to II(a)(vii) above, if the distribution is
based in whole or in part on a close personal friendship (as described in
subsection II(a)(iv) above) or a close business association (as described in
subsection II(a)(v) above); or

   

 

  (v)

___________a trust or estate of which all of the beneficiaries or a majority of
the trustees or executors are persons or companies described in subsections
II(a)(i) to II(a)(vii) above, if the distribution is based in whole or in part
on a close personal friendship (as described in subsection II(a)(iv) above) or a
close business association (as described in subsection II(a)(v) above).

OR

IV.

ONTARIO SUBSCRIBERS PURCHASING UNDER THE “FOUNDER, CONTROL PERSON AND FAMILY”
EXEMPTION


(a)

the Subscriber is resident in the Province of Ontario or is subject to the
securities laws of the Province of Ontario; and

   

the Subscriber is (please initial or place a check-mark on the appropriate line
below):


  (i) ___________a founder of the Issuer;         (ii) ___________an affiliate
of _________________________________(name of person) a founder of the Issuer;  
      (iii) ___________ a spouse, parent, brother, sister, grandparent,
grandchild or child of _________________________________ (name of person) a
director, executive officer or founder of the Issuer; or

34

--------------------------------------------------------------------------------


  (iv)

___________ a person that is a control person of the Issuer.

OR

V.

MINIMUM AMOUNT INVESTMENT


(a)

the Subscriber is purchasing the Units as principal for its own account and not
for the benefit of any other person;

    (b)

the Units have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing of the Offering; and

    (c)

the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the registration and prospectus exemptions provided
under Section 2.10 of NI 45-106, it pre-existed the Offering and has a bona fide
purpose other than investment in the Units.

The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Securities and acknowledges that they will survive the completion of
the issue of the Securities.

The Subscriber acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a Subscriber of the Securities
and that this certificate is incorporated into and forms part of the Agreement
and the undersigned undertakes to immediately notify the Issuer of any change in
any statement or other information relating to the Subscriber set forth herein
which takes place prior to the closing time of the purchase and sale of the
Securities.

By completing this certificate, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.

35

--------------------------------------------------------------------------------

APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE

Accredited Investors only: Please check the appropriate box and initial

[   ] (a)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),

      [   ]

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (a),

      [   ]

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000,

      [   ]

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

      [   ]  

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

      [   ]

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (f),

      [   ]  

an investment fund that distributes or has distributed its securities only to


  (i)

a person that is or was an accredited investor at the time of the distribution,

        (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19 [Additional
investment in investment funds] of NI 45-106, or

        (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106,


[   ]

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

    [   ]

a trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be,

    [   ]

a person acting on behalf of a fully managed account managed by that person, if
that person


  (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

        (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund,

36

--------------------------------------------------------------------------------


[   ]

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

    [   ]

an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function,

    [   ]

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

    [   ]

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

    [   ]

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

37

--------------------------------------------------------------------------------

             The undersigned has been informed of the significance to the
Company of the foregoing representations and answers contained in this
Confidential Purchaser Questionnaire and such representations and answers have
been provided with the understanding that the Company and the Selling Agent will
rely on them.

  Individual     Date: __________________________________________     Name of
Individual   (Please type or print)         Signature of Individual          
Name of Joint Owner   (Please type or print)         Signature (Joint Owner)    
    Partnership, Corporation or   Other Entity   Date:
__________________________________________     Print or Type Entity Name      
By: Name: __________________________________________  
                                            Print or Type Name     Title:
______________________________________________               Signature        
Title: ______________________________________________               Signature
(other authorized signatory)

38

--------------------------------------------------------------------------------

SCHEDULE 3.2

The Company will offer the Units through R.F. Lafferty & Co., Inc., a FINRA
registered broker-dealer (the “Placement Agent”). Upon a Closing, the Placement
Agent will receive a cash placement fee of ten percent (10%) of the gross
proceeds received by the Company. The Placement Agent will also receive a 5-year
warrant to purchase 2% of the number of shares of Common Stock issuable upon
sale of the Units and exercise of the Warrants issued to the investors at
Closing on the same terms and conditions as the Warrants issued in the Offering.
The warrants to be issued to the Placement Agent may be exercised on a cashless
basis.

The Company shall also pay R.F. Lafferty & Co., Inc.a cash fee equal to 5% of
the aggregate exercise price for any exercise of Warrants (whether or not
following a call for redemption) that occurs within five years of the final
Closing of the Offering.

             Except for the R.F. Lafferty & Co., Inc., neither the Company nor
any of the Company's officers, directors, employees or shareholders has employed
or engaged any broker or finder in connection with the transactions contemplated
by this Agreement and no fee or other compensation is or will be due and owing
to any broker, finder, underwriter, placement agent or similar person other than
the Placement Agent in connection with the transactions contemplated by this
Agreement. The Company is not party to any agreement, arrangement or
understanding whereby any person other than R.F. Lafferty & Co., Inc. has an
exclusive right to raise funds and/or place or purchase any debt or equity
securities for or on behalf of the Company.

39

--------------------------------------------------------------------------------